— Order, Family Court entered June 20, 1975, dismissing the petition pursuant to article 6 of the Family Court Act to terminate parental custody, and further ordering the return of the child to the respondent mother, modified, on the law and the facts, without costs and without disbursements to strike the provision directing the return of the child to the mother, and otherwise affirmed. The proceeding was grounded upon sections 611 and 614 of the Family Court Act that define a "permanently neglected child” as one placed with an authorized agency whose parent has failed "for a period of more than one year following the [placement]” to maintain contact with or plan for the child. The period of lack of contact here was only eight months, insufficient to terminate the parent’s custody. However, it has not yet been shown that the parent is in a position to care for the child, and so that provision of the order should be reversed. The motion of the petitioner agency to terminate visitation by the mother, directed by a Justice of this court pending determination of the within appeal, is denied without prejudice. (Matter of Anonymous [St. Christopher’s Home], 48 AD2d 696.) Motion denied without prejudice. Concur — Stevens, P. J., Markewich, Capozzoli and Lane, JJ.; Kupferman, J., dissents in part in a memorandum, as follows: